Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT AND STATEMENT OF REASONS FOR ALLOWANCE
 	Regarding the amendments to claim 1, the examiner interprets the claimed “voltage input first node” to be the same as “the first node” in subsequent dependent claims 2-7. The examiner interprets the claimed “supply voltage third node” to be the same as “the third node” in subsequent claims dependent claims 2-7. The examiner interprets the claimed “high voltage enable output fourth node” to be the same as “the fourth node” in subsequent claims dependent claims 2-7. The same interpretation applies to claim set 16-20.
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  	Regarding claim 1, the prior art of record does not teach alone or in combination high voltage protection circuitry, comprising: a Zener diode having a cathode coupled to a voltage input first node and an anode coupled to a second node; a first current source having a first terminal coupled to the second node and a second terminal coupled to a ground terminal; a first n-type field effect transistor (FET) having a gate terminal coupled to the second node, a source terminal coupled to the ground terminal, and a drain ulse circuitry having an input coupled to the high voltage enable output fourth node and having a precharge input; and logic circuitry having an input coupled to the high voltage enable output fourth node and having a sense output in combination with all other elements in claim 1.
        Regarding claims 2-7, the claims are allowed as they further limit allowed claim 1.

Regarding claim 8, the prior art of record does not teach alone or in combination a supply voltage supervisor circuit, comprising: a high-voltage protection circuit having an input coupled to an input voltage terminal, having a supply voltage input, and having a high voltage enable output, the high-voltage protection circuit being configured to determine when a value of an input voltage exceeds a threshold voltage value of the high-voltage protection circuit components; a gate control circuit having an input coupled to the input voltage terminal, having a first pulse input, and having a gate control output, the gate control circuit being configured to generate a gate control signal for controlling a gate terminal of a transistor based on a received first pulse signal; a voltage divider circuit having an input coupled to the input voltage terminal, having a second pulse input, having a gate control input coupled to the gate control output, having a trim input, and having a divided input voltage output, the voltage divider circuit being  configured to divide an input voltage to generate a divided input voltage signal based on a capacitance ratio of the voltage divider circuit and reset the divided input voltage signal based on a second pulse signal; a comparator having an input coupled to the divided input voltage output, having a reference voltage input, and having a sense output; a hysteresis circuit having an input coupled to the sense output, having a voltage division input, and having a trim output ; and a pulse generator circuit having a precharge input, having an input coupled to the high voltage enable output, having a first pulse output coupled to the first pulse input, and having a second pulse output coupled to the second pulse input, the pulse generator circuit being configured to generate the first pulse signal and the second pulse signal in combination with all other elements in claim 8.

Regarding claims 9-15, the claims are allowed as they further limit allowed claim 8.

Regarding claim 16, the prior art of record does not teach alone or in combination a system, comprising: a processing element; and a supply voltage supervisor (SVS) circuit, including a voltage sensing circuit configured to detect an under-voltage condition, where the voltage sensing circuit includes: a Zener diode having a cathode coupled to a voltage input first node and an anode coupled to a second node; a first current source having a first terminal coupled to the second node and a second terminal coupled to a ground terminal; a first n-type field effect transistor (FET) having a gate terminal coupled to the second node, a source terminal coupled to the ground terminal, and a drain terminal coupled to a supply voltage third node; a first inverter circuit having an input coupled to the drain terminal and an output coupled to a pulse circuitry having an input coupled to the high voltage enable output fourth node and having a precharge input; and logic circuitry having an input coupled to the high voltage enable output fourth node and having a sense output in combination with all other elements in claim 16.

Regarding claims 17-20, the claims are allowed as they further limit allowed claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866